Case 1:19-cv-22025-JAL Document 7 Entered on FLSD Docket 06/17/2019 Page 1 of 3




                                 U N ITED STA TES D ISTR ICT C O UR T
                                 SO U TH ERN D ISTRICT O F FL O RIDA
                                         CA SE N O .19cv22025


                                                                                                     .e       r
 M ARISELA           M ATA        and    BIBIANA                                     FILED BY             M              t
                                                                                                                         m
 HEIINAN DE; asindividualsand on behalfof                                                                         .   D.C .
 a11slmllarly sltiated.      .

        Plaintiff,
                                                                                          JUN 1j 2219.
V.                                                                                         ANGELA E.NOBLE
                                                                                          CLE9K U S DISI CQ
GRUPO HOTELERO GRAN CAM BE, ET                                                            s.o.oFFuk.-MI
                                                                                                      AMI
A L.
        D efendants,

                     CLER K 'S N O TICE O F IN TER NA TIO N A L SER V ICE S


        In accordancewithFederalRulesofCikilProcedureRule4,and/or28U.S.C.51608(a)(3)
 or(b)(3)(B),theClerk certifiesthaton this14TH,day ofJune2019,(summonsandcomplaint)
 have been m ailed via lnternationalService to:
                       :
                      .;                                   Grupo Hotelero Gran Caribe
                                                           7m a.AvenidaN o.4210 entre42 y 44
                                            Defendant:     M iramar.Plava
                                                           La Habana,Cuba




                                            A rticle ntmlber: RF 245 426 244 U S

        D ON E atthe FederalCourthouse Square,M inm i,Florida,this 14TH,day ofJune 2019.
                                             '



                                                 ANGELA' E.N OBLE
                                                   '
                                                 f ourt dm inistrh
                                                                 ator.C'
                                                                       lcr'- fCouft
                                                           >         .' y'         <>e'
                                                                                  x.

                                                 R .       .                 .                                    '
                                             r
                                             .          D eputy              rk
        U.S.DistrictJudge                        N'
                                                  .w.      ..r..''
        AI1counselofrecord
                 Case 1:19-cv-22025-JAL Document 7 Entered on FLSD Docket 06/17/2019 Page 2 of 3




Begiste' --R
           - F 245 426 244 US                                  DateStamp
     Postage$                  ExtraServices&Fees
                               (c- = @
     ExtraSewi ces& Fees       Qsi gnatureconsrmatioo
     DRxister e Mai$              $
 X
 31. QRAe
        atuf
         rcr
           nop
           c Ry
              ec$
                ei
                 pt            Qs  i
                                   ged
                                  Renatue
                                        re
                                         dCDoe
                                             nl
                                              f
                                              vie
                                              i rma
                                                 rytion                               1
                                                                                      /
 =>                              $                                                        I
 d
 6o
  % lq
  ê  (c
      s
     eltc
       eut
         mron
            Riec$
              c)ei
                 pt            votajpostage& Fees
 ;2 Lnespi ctedDeli
                  ver
                    y$         4
 8         customerMustDeclare Recei
           FullValue
                                    vedby                 DqmeMi
                                                               clr
                                                                 sur
                                                                   anceuplo0n,
                                                                             -
                                                          isInclutjezjix.te ulxpn-
                                                                                      p
                                                                                      k'
                                                          dedar- pil- 1?1+maf-   'I   .
           $                                              l
                                                          ndemnwslmi
                                                                   -.l
                                                                     seenwer
                                                                           sel. (
                               FFI I L                         E
                                                                                          i
      vœ
      o.
 z
 b Z'
   $> O               *                       .
                                                  ' '
                                                                          *           ;
 v :(
    J                      j                                                          k
                                                                                      ,
 2%
  %'%
    .             -                                                                       ;
 Xia                                                                                      I
 x
 Axz                                     ! ro             fb             cyb              l
 &s.i                                                                                     .
 ax
  1o  .
                                 e                        .     )O                        i
                                                                                          j
      :               ,.        f-
                                 ct G                                                     ;
                                                                                          l
 'sForm 3806,Registered Mail eceip                                 copy1-customer
 tpri
    l2015,psN7530-02-000-9051                             (SeeInformati
                                                                      ononReveae) l
      Fordom esticdpli
                     veryinformation,vi
                                      sitourwebsite atwww usps.com *                      1'
                          Case 1:19-cv-22025-JAL Document 7 Entered on FLSD Docket 06/17/2019 Page 3 of 3




                                                                                                                                            d
                                                                                                                                            '
                                                                                                                                                ..,
                                                                                                                                                  ,,
                                                                                                                                                   ..
                                                                                                                                                .
                                                                                                                                                        ;,,..
                                                                                                                                                          '. ''
                                                                                                                                                                              jk
                                                                                                                                                                               p!
                                                                                                                                                                                Ay
                                                                                                                                                                                 ..k
                                                                                                                                                                                   ).
                                                                                                                                                                                    ;(
                                                                                                                                                                                     j6
                                                                                                                                                        ''
                                                                                                                                                 ,
                                                                                                                                                 ''
                                                                                                                                                .jj
                                                                                                                                                ...       h1i
                                                                                                                                                            l
                                                                                                                                                            1kis.1      .       ...
                                                                                                                                                    x.
                                                                                                                                                . .N.           .. .' ..'
                                                                                                                                                                        ..'   4Jsx        '
                                                                                                                                                 <w          :       ''e



    IIIII
        l
        III
          I
          II
           II
            II
             Il
              I
              Il
               I
               Il
                I
                                                                                                                                                       . .uw      .             1
                                                                                                                                                        ..-'''    .             r         y
                                                                                                                                                j
                                                                                                                                                .            '...
                                                                                                                                                              ...               r
                                                                                                                                                                                s         .
                                                                                                                                                         ..: . . ..      -

               -          --, --- ---         ,
'   ..!.r  .       . ,-                     ,     ... ,< !...
                                                                '''-'
                                                                    -




                                         Angela NoblezClerkofCourts
                                         US Dist.Court,Southern Dist.ofFla.
                                         4O0 North M iam iAvenue
                                         M iam iFIorida,33J.28


                                                             GRUPO HOTELERO CARIBE
                                                        7M A.AVENIDA NO.4210 ENTRE42 Y 44                                                                                                 I
                                                                                                                                                                                          i
                                                                 M IRAM AR,PLAYA                                                                                                          i
                                                                LA HABANA,CUBA
                                                                                                                                                                                          $
                                                                                                                                                                                          1
                                                                                                                                                                                          i
                                                                                                                                                                                          1
                                                                                                                                                                                          !
                                                                                                                                                                                          I




                              )                ! zunis                                                                                 I                l;
                                                                                                                                                         l
                                     Item Description       Registered                       Printed                         Express                    '
                                  (Naturede              Dr
                                                          Aerc
                                                             ti
                                                              cmma
                                                               l
                                                               e(Envoi        E:1u
                                                                                 zet
                                                                                  ,t
                                                                                   .erj    o Matter        o Ot
                                                                                                             ohe6r1      D Mat
                                                                                                                             l
                                                                                                                             lIna
                                                                                                                                te
                                                                                                                                 lr-
                                                                                                                                                        p
                               /Q
                                s renvoi)                     o   rl
                                                                   tw           l
                                                                                '*'
                                                                                  'tO/       (lmpl
                                                                                                 im6)     ''%&t
                                                                                                              TW             i
                                                                                                                             o
                                                                                                                             nan                        l
                              '
                              P*
                              .
                                .
                                *z                                      I
                                                                        nsuredVal
                                                                                ue(valeur(Mc/
                                                                                            arée)Arti
                                                                                                    cl
                                                                                                     eNumber                                            '
                                                                                                                                                        t
                              po%
                                : D(
                              ''-    I
                                     ncsoul
                                          rs
                                          iea
                                            dv
                                             Rar
                                              eccva
                                                  el
                                                   l
                                                   eurdéclaëe)                                                                                           l
                              E8#
                                2, off
                                     i
                                     ceofMail  ing(Bureaude(f
                                                            épdt
                                                               )                                   Dat
                                                                                                     eofPosti
                                                                                                            ng(Datede(Mpll
                                                                                                                         z                               I
                                                                                                                                                         (
                                                                                                                                                         k
                              ;-,?                                                                                                                       :
                              z.! AddreeseeNameor i
                                                  rm (Nom oura/sonsocl
                                                                     à/ dudest
                                                                             inat
                                                                                aire)                                                                    ,
                              :x
                              .


                              '
                              ë
                                 t
                                 u
                                 B
                                                      < co
                                      tan No.f ueetNo.)
                                                                              c                                                        .                 1
                                                                                                                                                         h
                              8aeP)ceand'Count (Loc.alitéet ays). s
                              e
                                                                                                  jp-                                                    ,
                                                                                                                                                         (
                                  k x reletrqlsttesiined .(1)l%add eeiœ,q)ax= a* db& > t%+ > d1=* :e x%;x.(3)IPostmafknftlleeO of
                              W4u x
                                  1:
                                   '
                                   l
                                   't
                                   %  -r  egtkt
                                              msxlxtëitb.t heerlko clt
                                                                     *têicet
                                                                           dœ'
                                                                             t
                                                                             Tl
                                                                              -...,Tl
                                                                                    issi
                                                                                       gnetf
                                                                                           t
                                                                                           owNterebredkpt
                                                                                                        her
                                                                                                          zxbrMt
                                                                                                               Legolr
                                                                                                                    tei
                                                                                                                      t de*
                                                                                                                        bvsir
                                                                                                                            m&
                                                                                                                             f
                                                                                                                             bndFi*nakl
                                                                                                                                e/i   d
                                                                                                                                      nu
                                                                                                                                       )
                                  .% fcetaë,dtzlw*éprbde:k- alprllrsm y-y- enverfpe reqe ddpaptbtyxrà'llbn,ce,sfces
                                %.: G k- -p tdv- &è- ti- - ko+/- d- -atè* +'
                               %ï
                              2=C n eadi   cl
                                            ementi
                                                 onedabevewasdul
                                                               ydel
                                                                  ivefed.                          DYt6
                              tuew C1 ...                                                                                '
                              : :
                                g
                                w
                                     ( Le
                                        'nv
                                          oiment
                                               i
                                               o n
                                                 n éd-d
                                                      eews aét
                                                             é emenlIi
                                                                     v4.)
                              .   !.j Si
                                       gnatureofAddressee(si
                                                           gnat
                                                              uœ                 ol ficsofDest inati
                                                                                                   onEmployeeSignature
                                  !t:dudeaflnatafre)                             (
                                                                                 dsei
                                                                                    sgtç
                                                                                       t
                                                                                       naa
                                                                                       t tqç
                                                                                           end
                                                                                          tl
                                                                                           o )eragentdubtlreaudu
                              r.a&
                              PSForm 2865,March2007(Reverse)PSN753101-0019775                                                              '
